UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________x
Rajnarind Kaur,

                         Plaintiff( s),                         19 Civ. 2505 (CM) (DCF)


                                                                ORDER OF REFERENCE
                 -against-                                      TO A MAGISTRATE JUDGE

Deutsche Bank A.G., et al.,
                     Defendant(s).
- - - - - - - - - - - - - - - - -X
The above entitled action is referred to the Honorable Debra C. Freeman, United States
Magistrate Judge for the following purpose(s):

 /       General Pretrial (includes scheduling,                 Consent under 28 U.S.C.
         discovery, non-dispositive pretrial motions,           §636(c) for all purposes
         and settlement                                         (including trial)

- - -Specific Non-Dispositive Motion/Dispute:*                  Consent under 28 U .S.C.
                                                                §636(c) for limited purpose
                                                                 (e.g., dispositive motion,
                                                                  preliminary injunction)

                                                                Purpose: _ _ _ _ _ _ _ __

         If referral is for discovery disputes when            Habeas Corpus
         the District Judge is unavailable, the time
         period of the referral: _ _ _ _ _ __              __ Social Security

         Settlement*                                     _ _ Dispositive Motion (i.e., motion
                                                             requiring a Report and
                                                             Recommendation

                                                                Particular Motion:- - - - - -


                                                                All such motions:- - - - - -


* Do not check if already assigned for general pretrial.

Dated:      1 I ,I   ~1'1
         New York, New York



                                                        Hon. Colleen McMahon
                                                        Chief United States District Judge
